Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 1 of 34 Page ID #:114




                            Appendix
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 2 of 34 Page ID #:115

                                                     James Andrews
                                               Total Number of Emails: 160

Date/Time        From Name          Sender’s Email                           Subject

                                                                             Warning: you might have sex with someone you
11/27/18 1:36    Janiya             Adelynn161@addictiveworld.com            know!

11/27/18 3:37    Alena              Cheyenne904@nehalandvineet.com           A Gorgeous Asia Could Be Yours

11/27/18 5:26    Evelynn            Katalina540@childwristleash.com          Hi again! Im so happy coz U reply me!

11/27/18 10:33   Elise              Kynlee377@chaonengyuantai.com            This website is strictly for adults only!

11/27/18 11:56   Noelle             Edith413@modelepuissance.com             Hook up now, start your free membership!

11/27/18 13:03   Aleena             Amelia417@easyenglishmate.com            Chat?

11/27/18 17:31   Jaliyah            Natasha348@bootypussylick.com            No Cost Hookup... Active Members in Your Area

11/27/18 18:48   Giovanna           Lindsey168@slowburnfatloss.com           whats going hell-on?

11/27/18 19:35   Taliyah            Cecilia274@athomebrowtattoo.com          Look forawrd to meet you soon.

11/27/18 22:10   Amya               Gemma582@fashionscouzers.com             Find your Russian Bride here for FREE!

11/28/18 4:29    Annabelle          Lara335@ashesandarrows.com               New Horny Personals

11/28/18 7:53    Remington          Alayna355@atrium-rovinka.com             Hi again! Im so happy coz U reply me!

                                                                             Big girls need a little lovin too. Want to give me a
11/28/18 8:13    Ariyah             Adelina678@topmodaservice.com            try? Check out my pictures.

11/28/18 10:11   Paola              Shelby421@paelonmemorial.com             I hope you'll be okay with this

11/28/18 14:43   Dallas             Cherish954@cloudheisenberg.com           Craigslist is dead for dating

11/28/18 16:13   Yasmin             Alisha463@curioustvshows.com             Thanks for contacting me

11/28/18 20:23   Everleigh          Zariah314@artfulldesignz.com             This is what I'd need
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 3 of 34 Page ID #:116

11/28/18 21:49   Arabella           Rosalie726@womensconclave.com       No Gimmicks. No Bullshit. Just Girls Looking For Sex

11/28/18 21:53   Nova               Kailee769@nutabnutrition.com        Don't stay single! Find your match with us.

11/28/18 22:51   Karla              Annabella104@depostbezorger.com     I want to have a crazy night with you

                                                                        Lonely Housewives... Absolutely No Commitments
11/29/18 1:22    Skyla              Jolie211@cevolicountry.com          Please

11/29/18 2:23    Hadleigh           Eloise532@sonny2damoney.com         Where have you been?

11/29/18 5:50    Myla               Summer650@nettlesandnet.com         You have 6 NEW FLIRTS

11/29/18 6:19    Yareli             Lexi115@silankaviaggi.com           Any guys on here like big women?

11/29/18 8:11    Alissa             Ayleen437@pubcrawltulum.com         Facebook Verified Dating App for you

11/29/18 10:25   Hanna              Angel25@pre-ownedgear.com           Thanks for contacting me

11/29/18 11:28   Melissa            Mary411@deshine-trade.com           I want to have a crazy night with you

11/29/18 12:57   Kiera              Ana961@sd-zhongchang.com            (1) New Facebook Flirt

11/29/18 16:56   Heaven             Jenny460@secretsocieti.com          view profile

11/29/18 18:49   Evie               Holly288@electronicae2.com          Hookup with your neighbors wife

11/29/18 19:26   Maliyah            Marisol761@trim-projects.com        I want to have a crazy night with you

11/29/18 19:50   Tori               Joyce878@confluence-st.com          Find Love With a Beautiful Russian Woman

11/29/18 20:26   Skyla              Jessa192@dsrtsurfhotel.com          Angela share private selfie!

11/29/18 22:45   Hope               Kaylie949@myfunworklife.com         We will NOT tell anyone if you have an affair....

11/29/18 23:16   Adelynn            Jamie416@emprisehealth.com          ENCLOSED: Mail Order Brides Choices

11/30/18 1:12    Camille            Abbigail54@ghettoassgifts.com       Look forawrd to meet you soon.

11/30/18 1:27    Alanna             Isabel600@taborinstitute.com        2,167 New Girls Online NOW on LocalGirlsSexBook

11/30/18 2:59    Willow             Natalee640@vitaminefactor.com       Online dating is Different Now. Plenty of singles
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 4 of 34 Page ID #:117

                                                                        want you!

11/30/18 3:38    Leighton           Itzel129@hollyjollydata.com         Eleanor Greaney sent you a private message:

11/30/18 4:27    Alisa              Natalie835@fitness13sport.com       Yareli wanna chat with you!

11/30/18 5:24    Nayeli             Milana8@theauditionhub.com          Meet Thousands of Russian Women!

11/30/18 6:22    Kora               Julianna358@masterofstones.com      ENCLOSED: Your Mail Order Bride Selections

11/30/18 6:41    Stephanie          Selah576@chrisaccountant.com        Hi! These Costa Rican Women are looking for Men!

11/30/18 7:09    Angeline           Lorelei202@hope4ourfuture.com       Keira share private selfie!

                                                                        Irresistible oversexed hotties ready for fun in bed
11/30/18 7:22    Joyce              Eileen122@exstylestudios.com        with you!

11/30/18 8:28    Carly              Charlee697@cadtlelearninf.com       Lilyana share selfie for U!

11/30/18 16:45   Dakota             Bethany646@chinaterahertz.com       Sleep with someones cheating wife

11/30/18 20:50   Jazlynn            Malaysia418@hotfirecontent.com      Thousands of Women Want to Hookup Near You?

11/30/18 23:40   Tiana              Libby789@4745pinetreedr.com         Is it time for me to give up?

                                                                        Connect With Discrete Women Now... No
12/1/18 2:34     Shelby             Angelica987@heidisbookclub.com      relationships Wanted

12/1/18 18:54    Amanda             Maci981@encouragelearn.com          Looking for Adventure

12/2/18 2:11     Faye               Audrina195@voyeurgallerys.com       These chicks wanna F.ck!

12/2/18 3:03     Kathleen           Athena790@shw-intercoltd.com        Do you like anal sex?

12/2/18 4:46     Lucille            Aleah549@genesis-events.com         Natalee share private selfie!

12/2/18 5:26     Heaven             Emilee941@educontracting.com        Let's Chat?

12/2/18 5:44     Heaven             Alma323@cafesaintamand.com          Serious Inquiries Only: Natalia, 27, Russia

12/2/18 7:05     Malaya             Janessa790@simracewebshop.com       Meet fellow members and have a fling tonight.
                Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 5 of 34 Page ID #:118

12/2/18 7:18    Vivian             Isla174@boldallkitchen.com          I am waiting for your phone number

12/2/18 7:21    Karen              Zaria861@alliedlinestop.com         Chloe share private selfie!

12/2/18 8:23    Harlow             Aliyah768@bardomarketing.com        Lets hang ;)

12/2/18 9:18    Marilyn            Stevie928@isikbahcebakim.com        Finding horny girls has never been easier.

12/2/18 9:32    Sariah             Ingrid413@amelialeonards.com        Meet Single Women on Fbk

12/2/18 12:59   Maisie             Juliana475@superpowermybi.com       Home Alone......I'm SO Bored

12/2/18 17:27   Maggie             Coraline566@dearfawnstudio.com      Hey

                                                                       Big girls need a little lovin too. Want to give me a
12/2/18 21:02   Kelly              Linda706@bmtkabandungan.com         try? Check out my pictures.

12/2/18 21:08   Skye               Hannah935@dosecoclothing.com        I am waiting for your phone number

                                                                       WARNING! You will see nude photos. Please be
12/2/18 21:08   Saniyah            Iliana457@56-normanhurst.com        discreet.

12/2/18 21:22   Marleigh           Veronica422@giannasalituri.com      Discreet Wife Dating in your Area... 5 Day Trial Offer

12/2/18 23:45   Clementine         Jaylynn593@wing-feathers.com        Snapsext? Shhhhhhhh.....

12/2/18 23:51   Zoey               Cherish625@crytpofanatics.com       Hi dear

12/3/18 1:39    Valerie            Farrah526@rwhcontracting.com        Costa Rican Women are looking for Men!

12/3/18 3:15    Katherine          Kira152@jiucaiwang999.com           Free account for adult chatroulette

12/3/18 3:49    Myla               Danica783@adelaidecoombes.com       here it is - short and sweet

12/3/18 10:18   Riya               Kaleigh887@scale-defender.com       I'm SO Bored

12/3/18 14:44   Janae              Ciara91@rootindustrial.com          Invite from Elisa

12/3/18 14:56   Catherine          Serena772@nchempauctions.com        Dating photos

12/3/18 18:19   Antonia            Gracie188@mrduvallvoice.com         I am waiting for your phone number
                Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 6 of 34 Page ID #:119

12/3/18 21:23   Amber              Mercy476@fourstonehall.com          Welcome to adult LocalGirlsSexBook!

12/3/18 22:50   Marjorie           Alaysia30@olivesandowls.com         Find Love With a Beautiful Russian Woman

12/4/18 4:44    Madilynn           Rebekah693@dental-miyaji.com        Your PASS to FREE SEX DATING

12/4/18 7:27    Moriah             Crystal727@makeupmanager.com        Hook up now, start your free membership!

12/4/18 10:25   Joy                Iliana703@thevocaltouch.com         Jessika Sigmon has added YOU as a Favorite!

12/4/18 17:23   Holland            Zaniyah819@dfwdogdaycare.com        Ready For That Date?

12/4/18 18:24   Samiyah            Ivy363@camera-jammer.com            Eleanor Greaney sent you a private message:

12/4/18 19:52   ne                 acy891@mocthanhthanh.com            Look forawrd to meet you soon.

12/4/18 20:02   Dalia              Cambria542@actorahmedeid.com        Chat with English Speaking Russian Women

12/4/18 20:20   Skye               Lesly126@judithisabella.com         Reply from Avah on Craiglist.

12/5/18 1:17    Kendra             Joanna842@wowpizzasrock.com         Serious Inquiries Only: Alexi, 21, Russia

12/5/18 1:24    Renata             Taylor415@antiperfection.com        Sex Ads & Personals

12/5/18 4:03    Gia                Danna41@davidgurfinkel.com          Want to give me a try? Check out my pics

12/5/18 5:32    Carlee             Lexi175@diversityplace.com          You MUST BE 18 to Read This

12/5/18 10:04   Paisley            Bryleigh286@shirleyvalente.com      SexBook Alert: Free Lifetime Access!

12/5/18 10:06   Alexandra          Jamie459@senaryonuyolla.com         Let me introduce you to guaranteed sex.....

12/5/18 12:14   Daniella           Paisley157@chocolatvoyage.com       Serious Inquiries Only: Oksana, 25, Ukraine

                                                                       Meet horny girls for wild dates without
12/5/18 15:15   Angie              Thalia649@catenalinkcorp.com        commitment!

12/5/18 18:53   Cherish            Maeve992@heyemilycooper.com         Hi again! Im so happy coz U reply me!

12/5/18 19:22   Katie              Josie292@applejuicegood.com         Any guys on here like big women?

12/5/18 20:33   Everleigh          Natasha828@thecopperlodge.com       Are you interested in me?
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 7 of 34 Page ID #:120

                                                                        Many of these women are desperate single moms
12/5/18 23:17    Sarah              Addyson775@kendrabillings.com       and married women looking to cheat.

12/6/18 12:10    Sophie             Neriah564@meetjuniperlove.com       Live video chat with Russian brides.

12/8/18 4:00     Samiyah            Natalia920@germanyproject.com       Meet Beautiful, Adoring Russian Women Today

12/8/18 8:25     Annabel            Cassidy529@taraftarinyeri.com       Is it time for me to give up?

12/8/18 12:40    Reagan             Kayden151@invitationjaro.com        Ariya wanna chat with you!

12/8/18 14:34    Brenna             Astrid927@bioreignssucks.com        Mia wanna chat with you!

12/8/18 19:31    Malaysia           Elsie33@treboltoursvip.com          This is not a dating site

12/9/18 13:20    Maggie             Miriam725@hdhairboutique.com        ready for some sexy time?!

                                                                        Our singles are sick of immature relationships. Join
12/19/18 3:15    Aniyah             Salma396@victorromansini.com        for free!

12/19/18 4:32    Joanna             Ann977@myholidaymomets.com          Sign up for FREE in seconds!

12/19/18 6:18    Jocelynn           Aleena681@ukmetalrefining.com       Men Wanted today

12/19/18 7:38    Elin               Vivian371@wearewanderhers.com       Hookup with your neighbors wife

12/19/18 7:51    Lorelai            Scarlette528@hemp3-dprinting.com    Mail Order Brides Choices Enclosed

12/19/18 10:16   Lisa               Noelle221@athleteimagingllc.com     Pics of me being bad

12/19/18 14:28   Anniston           Andrea919@newbeerseve2020.com       Do you remember me?

12/19/18 18:20   Zoey               Emmalee446@thecountynotary.com      You have been tagged with a photo!

12/19/18 18:34   Alaya              Lola714@cebapjohnfkennedy.com       Lara sent you a INSTANT NUDGE

12/23/18 0:44    deepti baldi       deeptibaldi6697@hotmail.com         Hi its Karla

                                                                        Sign up and create your adult dating profile in one
1/15/19 6:33     Skyler             Liv965@baconbutterandbbq.com        easy step.
                Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 8 of 34 Page ID #:121

1/15/19 6:33    Leila                Shelby930@betterlife-therapy.com      Married Women That Can Keep Secrets!

1/15/19 6:33    Madalynn             Zaniyah172@edenbrookapartments.com    What are you doing tonight?

1/15/19 6:33    Alana                Georgia65@atticmusicrecords.com       Looking To Date A Married But Lonely Wife?

1/15/19 6:33    Reina                Jewel964@lashesbydiisha6ix.com        let's have a little fun

1/15/19 6:33    Johanna              Hadleigh412@channelviewdivorce.com    Don't Wast Time, Join Now And Shag!

1/15/19 7:03    Adelyn               Payton408@aureliejulien2019.com       I really just want to f.ck

1/15/19 7:03    Sloane               Magnolia486@kromatik-clothing.com     Rayna wanna chat with you!

1/15/19 7:03    Leah                 Emmeline162@coramdeobiblechurch.com   Guaranteed Sex?

1/15/19 7:03    Mallory              Guadalupe2@lpayment-failures.com      (1) New Facebook Flirt

1/15/19 7:03    Mallory              Saylor955@mobilescooterstore.com      wanna have fun??

                                                                           Good girl looking to explore being bad. Can U meet
1/15/19 7:03    Kyleigh              Kenna332@lefrancaisenscene.com        up? Pics of me being bad here :)

1/16/19 6:42    Miah                 Karla898@dreams8dollars.com           I need a date for a party!

1/16/19 6:42    Lauryn               Chelsea513@care2community.com         View My (8) Private Photos...

1/16/19 13:22   Makenna              Aliza286@playlearninggardens.com      The latest craze in ONLINE hookups, are you ready??

1/16/19 13:22   Danna                Adelyn327@starlingsilverstein.com     You have NEW FLIRTS

1/16/19 13:22   Valerie              Kailyn162@lifecorebruxguard.com       Accepted a buddy request

1/16/19 13:22   Leskazdeguadeloupe   827@leskazdeguadeloupe.com            Lets meetup!

1/21/19 5:46    Evalyn               Mariyah23@ocwencustpmers.com          Friendly Conversation

1/21/19 5:46    Miranda              Madeline239@bodrumdentists.com        I am waiting for your phone number

1/21/19 5:46    Sidney               Iliana322@pronuevohealth.com          ENCLOSED: Mail Order Brides Choices

1/21/19 5:46    Jazmine              Rosalyn984@cbdstateofmind.com         Pics of me being bad
                Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 9 of 34 Page ID #:122

1/21/19 5:46    Norah              Alanna589@empregadorlegal.com       here it is - short and sweet

                                                                       Don't Wonder What Might Have Been. Meet Asian
1/21/19 19:02   Viviana            Katalina701@lokomotivpools.com      Women Today.

1/21/19 19:02   Carter             Alyson133@negativespacey.com        Tegan share selfie for U!

1/21/19 19:02   Rebekah            Ana586@mikebogartteam.com           A Gorgeous Asia Could Be Yours

1/21/19 23:29   Serena             Catalina156@craigwecharity.com      Hi dear

1/29/19 9:10    Sloan              Brenda235@dolphinsong-hq.com        Is it time for me to give up?

                                                                       Curvy sluts are looking for casual sex and discreet

1/29/19 9:36    Lara               Paloma247@macs-creations.com        affairs.

1/30/19 23:28   Julia              Miracle277@moonsugartablets.com     Find Love With a Beautiful Russian Woman

2/8/19 7:22     Sophia             Nicole137@cravingdesigns.com        You have been tagged with a photo!

2/8/19 10:12    Madelyn            Lilyanna899@maclane-france.com      I want to have a crazy night with you

2/8/19 21:40    Ciara              Avianna637@erikagayphotos.com       Facebook Verified Dating App for you

2/8/19 23:33    Aliza              Elyse176@juliapvasileva.com         Free To Chat?

                                                                       Did you get my previous reply? I am still waiting
2/7/19 22:54    Lennon             Landry260@atimestore.com            here..

2/7/19 22:23    Alissa             Aya441@bpowerplus.com               Seksually Explicit- They are just looking for sex.....

2/7/19 22:44    Ariah              Nathaly207@dizgemetal.com           Meet a Lovely Russian Woman Today

                                                                       This Site May Contain Naked Pictures Of Someone

2/7/19 17:29    Estelle            Sloane333@nebulahemp.com            You Know!

                                                                       We've detected a possiable change to your credit
2/7/19 20:24    Khloe              Nancy596@housecattoor.com           score. Please review
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 10 of 34 Page ID
                                                    #:123
2/8/19 16:23   Cora              Courtney642@petardeomadrid.com       Im just looking for good sex tonight!

2/8/19 22:40   Kora              Raven32@itsmartfinance.com           Immediate contact to horny girls

2/9/19 8:36    Brinley           Virginia482@guiavisagolden.com       2 notifications

2/9/19 14:11   Teagan            Elisabeth776@emmetrolexiacy.com      Have You Given Russian Dating a Try?

2/9/19 19:34   Athena            Kynlee230@drzainablaftah.com         Meet flirts and spice up your dating life!
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 11 of 34 Page ID
                                                    #:124
                                                    Ryan Abel
                                             Total Number of Emails: 106

Date/Time        From Name      Sender’s Email                             Subject

11/27/18 4:19    Dayana         Gracie910@driverlessdate.com               Discreet Wife Dating in your Area... 5 Day Trial Offer

11/27/18 10:25   Salma          Madeleine372@cbdvitaminworld.com           Here's my video ;)

11/27/18 10:36   Rosa           Celia628@reactivephones.com                I want to have a crazy night with you

11/27/18 9:27    Aiyana         Aleena651@entreprise-nge.com               Swinger photos...Hot, Hot

11/27/18 17:52   Esther         Landry46@lee-annsandford.com               You've Been Invited to LocalGirlsSexBook!

11/27/18 18:20   Parker         Kayleigh802@santeelandtrust.com            Khaleesi wanna chat with you!

11/27/18 19:53   Mara           Ayva560@lichstreetwear.com                 Milani share private selfie!

11/27/18 22:00   Lauren         Brielle605@globaldoctornet.com             You want more?

                                                                           Don't Wonder What Might Have Been. Meet Russian
11/28/18 1:23    Kayla          Maggie579@amazondatasync.com               Women Today.

11/28/18 5:58    Katherine      Jessa903@neslihantoktas.com                Meet Single Women on Fbk

11/28/18 12:37   Briley         Iris63@compra-especial.com                 Isabelle wanna chat with you!

11/28/18 18:45   Luciana        Savanna770@topgaminggoods.com              Free account for adult chatroulette

11/29/18 4:18    Evelynn        Malaya102@verizon1media.com                Any guys on here like big women?

11/29/18 4:36    Lillian        Heather425@timesoriginal.com               here it is - short and sweet

                                                                           Single women near you are looking for that special

11/29/18 2:58    Dulce          Claire836@albertaboiler.com                someone!

11/29/18 3:48    Ciara          Lucy704@choisirsonspa.com                  Let's Get Together Soon

11/29/18 5:43    Zaria          Lilyanna793@bluemonkeybus.com              Warning: This site has naked pics of someone you may
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 12 of 34 Page ID
                                                    #:125
                                                                   know.

11/29/18 16:01   Karla          Elyse432@chachacachaca.com         View Photos of Big and Beautiful Singles in Your Area

11/29/18 20:50   Zaria          Esmeralda168@easyregistros.com     I'm being truthful with you

                                                                   These women are ONLY looking for casual sexual
11/29/18 21:23   Aubree         Jaida905@nexriseblocks.com         encounters.

11/29/18 19:28   Charlotte      Sierra856@changjiang-ad.com        Take Advantage of Our Live Sex Chat and Webcam Chat

11/29/18 23:06   Jessie         Azaria682@revivaloflord.com        Looking for Adventure

11/29/18 23:25   Kyra           Barbara674@helpugetripped.com      Life is Short. Have an Affair.

11/30/18 3:38    Kassandra      Elaine89@echelongnovels.com        Chat Easy with English Speaking Russian Brides...

11/30/18 4:01    Karen          Leyla813@instagrambaron.com        Meet members with adult chat and sex cams!

11/30/18 3:40    Maliah         Journey675@gruntworkmusic.com      I really just want to f.ck

11/30/18 6:42    Rosemary       Liliana721@brigittebreton.com      I like it doggystyle, do you?

11/30/18 10:21   Victoria       Maeve879@shopping-erbil.com        Have You Given Russian Dating a Try?

11/30/18 10:58   Rosalyn        Marlee594@vikingshopyard.com       Do you remember me?

11/30/18 16:13   Eva            Hayden799@sosialmedia-vr.com       Did you get my previous reply? I am still waiting here..

                                                                   *ATTENTION* - You may browse profiles of women in
11/30/18 20:13   Catherine      Rylan345@value-advisory.com        your area instantly after agreeing to our site rules.

12/1/18 11:33    Angie          Vanessa885@desenhosfaceis.com      I'm as sweet as can be!

12/1/18 6:39     Summer         Madeline488@pheconsultants.com     Don't be shy, just tell me

12/1/18 17:52    Adelina        Danika350@hedgevarieties.com       Any guys on here like big women?

12/1/18 23:04    Ariel          Nala496@cannibisdrinks.com         Invite from Karla

12/1/18 1:48     Ariella        Iliana779@gawingfestival.com       You MUST BE 18 to Read This
                Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 13 of 34 Page ID
                                                   #:126
12/2/18 6:06    Janiyah        Ember866@codeofethicsaz.com        Turning Your Own Adult Dating Fantasies into Reality

12/2/18 9:00    Madyson        Adalyn900@annsjewelryart.com       Hot ladies of your dreams. Join now!

12/2/18 16:16   Noelle         Izabella54@cacanhthanhloc.com      Serious Inquiries Only: Sveta, 32, Russia

12/1/18 22:43   Carly          Margaret904@gay-twink-blog.com     The latest craze in ONLINE hookups, are you ready??

12/2/18 7:38    Camryn         Madalynn57@hituckholsters.com      Meet Single Women on Fbk

12/2/18 7:28    Mallory        Abril852@betronlighting.com        Hmmm, you new?

                                                                  You're lucky, at the moment a FREE registration for men
12/2/18 20:45   Josephine      Kaleigh591@99bazaarstreet.com      is open.

12/2/18 20:29   Salma          Rachel382@fullirishvegan.com       (1) Friend may really be interested in you :)

12/2/18 4:20    Faith          Kendall589@windowsalmeria.com      I want to have a crazy night with you

12/2/18 15:57   Angela         Alessandra677@hiver2018-2019.com   F-ree Lifetime Membership from LocalGirlsSexBook

                                                                  This Site Likely Contains Nude Pictures Of Someone You
12/2/18 19:35   Raelynn        Kennedy489@thecraftomaine.com      Know.

12/2/18 19:10   Marianna       Brynlee559@save-our-world.com      Find new pals, friends or even your ideal partner!

12/2/18 22:03   Natalee        Emma97@roguelitegames.com          Thanks for contacting me

                                                                  Seksually Explicit- 1,128 New Girls Online NOW on
12/2/18 14:50   Ayva           Sloan501@honestyseguros.com        Sexbook

12/3/18 4:08    Emmeline       Dayana206@smokablecbdbud.com       Looking for Relationship

12/3/18 1:08    Emma           Lena357@dragoncashback.com         Serious Inquiries Only: Tanya, 25, Ukraine

12/3/18 20:44   Audrina        Giovanna474@giorgioavalle.com      I've been a bad girl... and have the pics to prove it :)

12/3/18 8:51    Alivia         Mina182@budgetreducer.com          I am waiting for your phone number

12/3/18 8:20    Itzel          Harlow192@scaledalliance.com       WANTED: F*ckBuddies
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 14 of 34 Page ID
                                                    #:127
12/3/18 23:31    Isabela        Danielle78@mayoecocampus.com       Warning: you might have sex with someone you know!

                                                                   Our singles are sick of immature relationships. Join for
12/4/18 19:17    Sloane         Hazel785@rogueassassin.com         free!

12/4/18 20:09    Parker         Tara755@blackopselite.com          These chicks wanna F.ck!

12/4/18 4:12     Alma           Noemi451@kiuniversalko.com         Hi dear

                                                                   Seksually Explicit- Sexbook Alert: New Women Online
12/4/18 6:28     Virginia       Maeve509@mitradingpost.com         now....

12/4/18 22:53    Bailee         Laylah315@makethemwhite.com        Looking for something playful?

12/5/18 10:12    Dorothy        Regina928@cherylcastaneda.com      View Photos of Big and Beautiful Singles in Your Area

12/5/18 7:55     Melody         Ariadne371@usaracewaypark.com      Wynter share private selfie for you!

                                                                   Connect With Discrete Women Now... No relationships
12/5/18 9:32     Zoie           Charleigh400@cornallmachine.com    Wanted

12/5/18 1:29     Carmen         Lorelei127@jaxdogdaycare.com       Embrace romance & feel the love of a beautiful lady!

12/5/18 10:29    Aniya          Demi483@elydataquality.com         Are you interested in these friends?

12/5/18 9:45     Serenity       Alma527@womanandluxury.com         Find attractive ladies from Eastern Europe and Asia!

12/5/18 17:54    Adeline        Helen124@doublediamondaa.com       No nonsense...just sex dating!

12/5/18 19:21    Melody         Londyn932@swapapaperback.com       Sofia share private selfie for you!

12/6/18 0:43     Julianne       Johanna612@stolksolutions.com      Men Wanted today

12/6/18 7:37     Brooklyn       Leighton408@bakewiththebird.com    Serious Inquiries Only: Sveta, 32, Russia

                                                                   Got big boobs, and a big butt... and know how to use
12/6/18 5:48     Trinity        Braelynn394@themogulpreneur.com    them :) :) See my pics...

12/19/18 12:29   Saylor         Izabella577@mkfashioncenter.com    Latina Ladies Have Recently Viewed Your Profile...
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 15 of 34 Page ID
                                                    #:128
12/18/18 21:34   Salma          Caylee708@gofishingwithme.com            These local girls are ready to f**k

12/18/18 23:58   Reyna          Harlow859@alfredoarevalo.com             I am waiting for your phone number

                                                                         We guarantee you 100% satisfaction with our service or
12/19/18 0:00    Luciana        Imani525@cryptosteemman.com              we will refund your money.

12/19/18 0:30    Emmalyn        Chana266@masalamunchkin.com              Let me introduce you to guaranteed sex.....

12/19/18 21:47   Elena          Elsa84@dermologymedspa.com               This is NOT a dating site. Just Quick Sex.....

1/15/19 4:31     Gianna         Aubrey650@bygamerzforgamerz.com          Did you get my previous reply? I am still waiting here..

1/15/19 19:33    Nylah          Myra922@interscopeplacement.com          What do you think about me?

1/15/19 12:43    Marlee         Hayley963@homefield-vantage.com          Hello

1/15/19 0:42     Scarlette      Hadley799@kingsbridgetrading.com         Hey hey there!

1/15/19 4:19     Addisyn        Carolina761@healthreserchinfo.com        Hi dear

1/15/19 16:54    Maliyah        Briana431@aknitterscupoftea.com          You MUST BE 18 to Read This

1/15/19 2:29     Alyson         Kenzie914@onepatriottactical.com         Meet Beautiful, Adoring Asian Women Today

1/15/19 5:13     Fatima         Micah633@simpleviralcashflow.com         We will NOT tell anyone if you have an affair....

1/15/19 0:54     Lilah          Addilynn499@letterboxshipping.com        Welcome to adult LocalGirlsSexBook!

1/15/19 1:33     Aubriella      Camilla642@labottegadelleoccasioni.com   Is it time for me to give up?

1/15/19 1:27     Jasmin         Kamryn17@oasisdreamweddings.com          These MILFs are NASTY...here's your special login....

1/15/19 11:21    Nylah          Anastasia423@crowd2jointventure.com      Is it time for me to give up?

1/21/19 6:36     Jayda          Kaitlynn168@emmageesbunker.com           Meet Singles Now!

1/21/19 0:24     Aniya          Magnolia213@floristsorlando.com          Your PASS to FREE SEX DATING

1/21/19 2:28     Allison        Scarlet950@sensoryhandbook.com           view my pics for free!

1/21/19 3:22     Reina          Kimber274@rbiinspections.com             Emmalee wanna chat with you!
                Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 16 of 34 Page ID
                                                   #:129
1/21/19 9:00    Isabelle        Charlee724@daynaleephotos.com      Trade pics and bang new friends in your city!

1/29/19 8:06    Carly           Leona178@journalparfait.com        whats going hell-on?

1/28/19 23:57   Leila           Kaelynn46@alexlacayogreenfit.com   I am waiting for your phone number

2/7/19 18:06    Cherish         Danika550@noreferplz.com           Someone REALLY does wants to meet YOU :)

2/7/19 9:28     Brenna          Maleah480@grain-salt.com           Hi dear

2/8/19 6:49     Kamila          Noelle283@huishenghuiyou.com       I really just want to f.ck

2/8/19 10:23    Zion            Yaretzi330@junctionpaband.com      Swap nude selfies and hookup for free!

2/8/19 8:52     Hailey          Sophia347@dolcettilondon.com       Hi dear

2/8/19 23:32    Miya            Nala83@boost-schmiede.com          Finding horny girls has never been easier.

2/8/19 18:28    Marie           Natalee42@onlyladytpowell.com      Look forawrd to meet you soon.

2/8/19 22:20    Rowan           Jewel853@kevinstarshack.com        Neglected and Lonely Housewives searching for sex

                Hookup
2/18/19 18:16   Request Promo   noreply@datinghotflings.com        Soulful Woman Seeking Partner
                  Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 17 of 34 Page ID
                                                     #:130
                                                      Jesse Brister
                                                Total Number of Emails: 29

Date/Time      From Name         Sender’s Email                          Subject

1/6/19 22:36   Ashlynn           Ivanna808@contratenergie.com            Are you ready?

1/7/19 7:59    Kaia              Kiana291@konahomerentals.com            New Horny Personals

1/7/19 7:59    Samara            Carolyn253@chronicbookkeeper.com        Looking for new friends

1/7/19 7:59    Braelyn           Brooklynn718@jingxianghaoke.com         Exactly why women will LOVE you tonight!

1/7/19 7:59    Temperance        Haylee78@bardsdalecemetary.com          Do you remember me?

1/7/19 7:59    Hallie            Kendra349@betterhomeshop.com            FREE GIFT from LocalGirlsSexBook.com

1/8/19 8:15    Briana            Kimber744@gluetabsonline.com            Do you remember me?

1/8/19 8:15    Cecilia           Milani121@antigurufunnel.com            Sherlyn share private selfie for you!

1/8/19 8:15    Avianna           Jordyn561@chrislillardjr.com            Any guys on here like big women?

1/8/19 8:15    Valerie           Elyse458@mindfulnessclocks.com          NEW MESSAGE: Costa Rican Woman looking for a man

1/8/19 11:17   Daniela           Serena78@medicoestetica.com             You have been tagged with a photo!

1/8/19 11:17   Aniya             Jaelynn430@dailytechstore.com           Hey

1/8/19 11:17   Kara              Miya366@aiintegrations.com              Mail Order Brides Choices Enclosed

1/8/19 11:17   Cataleya          Kennedy834@downloadfile17.com           You have been tagged with a photo!

1/8/19 11:17   Bryn              Emely832@campoversalles.com             I really just want to f.ck

1/9/19 8:07    Caylee            mone932@buysaferalarms.com              You have been tagged with a photo!

1/9/19 8:16    Delilah           Alison467@janwoodapartments.com         Hot ladies of your dreams. Join now!

1/9/19 8:16    Paislee           Faith470@cashofferoklahoma.com          Look forawrd to meet you soon.

1/9/19 8:16    Kaiya             Vera705@comprarartesanias.com           Hi dear
                   Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 18 of 34 Page ID
                                                      #:131
1/9/19 8:16     Ashlynn           Aiyana494@jamestinsleystudio.com      Someone is trying to FLIRT with you on Facebook

1/9/19 8:16     Jaliyah           Izabella960@samuelhphotographie.com   A woman sent a video message

1/9/19 8:16     Sky               Alejandra230@formosaasianfusion.com   Meet singles moms in your area for sex

1/9/19 8:16     Ashlynn           Remington902@localpsychicmedium.com   Lets meetup!

1/10/19 8:03    Lilliana          Audrina131@robotforhumans.com         A woman on the "Facebook" of Cheaters wants you

1/10/19 18:31   Kaitlynn          Talia266@benjamindonkor.com           Kassandra wanna chat with you!

1/12/19 4:07    Hayden            Beatrice89@heavensentband.com         No Credit Card Required - #1 Visted Online Dating Site

1/13/19 9:48    Katie             Ally147@shoppingmargin.com            You have a message waiting from a Hot Woman!

1/15/19 7:12    Aviana            Sidney536@davidjbroderfood.com        Is it time for me to give up?

2/7/19 22:29    Sonia             Jessie730@iuholidays.com              Meet members with adult chat and sex cams!
                         Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 19 of 34 Page ID
                                                            #:132
                                                            Michael Babich
                                                        Total Number of Emails: 32

Date/Time        From Name           Sender’s Email                       Subject

11/27/18 5:40    Sawyer              Deborah852@bollyentertain.com        looking for man with an age between 23 to 60...

11/28/18 12:41   Adele               Genesis4@bestbpmonitors.com          Free lifetime access to the best dating site for getting laid!

11/30/18 6:24    Chloe               Adrienne422@aliceangolivia.com       You Are Minutes Away From Meeting Local MILFs Who Love ANAL SEX!

11/30/18 8:31    Harmony             Gracelynn687@histoiredeau93.com      You have received a message.

11/30/18 15:36   Nevaeh              Sarah844@homenorthshore.com          See nudes of someone you know!

11/30/18 16:57   Dorothy             Itzel904@angeramedental.com          Lets meetup!

11/30/18 18:41   Hadley              Alexandra410@suckhoequynhat.com      New profile waiting for your response

12/2/18 3:30     Frances             Paula370@saleonline2019.com          Thanks for contacting me

12/2/18 3:30     Margaret            Cassandra26@blacktonemusic.com       F*ckBuddies Wanted

12/2/18 8:17     Lylah               Angeline828@terrapurhealth.com       You want more?

12/2/18 17:32    Cataleya            Crystal2@coffiendcoffee.com          Simple girl looking simple boy

12/2/18 20:32    Sadie               Brylee902@campsharepoint.com         Thousands of Women Want to Hookup Near You

12/2/18 20:32    Madeleine           Sofia872@unefoliedeplus.com          Why Wait? Meet Russian Women Today.

12/3/18 16:41    Aurora              Blair810@azcannabiscup.com           Hey

12/3/18 16:41    Cordelia            Jayda312@101ukholidays.com           Hey!

12/3/18 16:41    Blake               Kaidence219@cooperativascr.com       Serious Inquiries Only: Tatiana, 24, Russia

12/4/18 5:57     Zoey                Milan633@theballotlite.com           Single? Join us for free! Hot ladies are waiting for you.

12/5/18 1:49     Gracie              Bonnie676@thesenderhotel.com         Let's be open to each other

12/5/18 1:49     Camryn              Sophie631@sebastiansiero.com         Hi again! Im so happy coz U reply me!
                         Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 20 of 34 Page ID
                                                            #:133
12/5/18 1:49     Kira                 Arianna141@cevirpuankazan.com       Is it time for me to give up?

12/14/18 8:44    Charlie              Avery94@northsomewhere.com          Someone sent you a snapsext ;)

12/19/18 12:02   Mariana              Leslie101@wweventplanning.com       here it is - short and sweet

1/15/19 10:13    Bonnie               Breanna391@dqnbnewproaaxies3.com    Is it time for me to give up?

1/15/19 10:13    Jijenaproducciones   9@jijenaproducciones.com            Thanks for contacting me

1/15/19 10:13    Celine               Amy473@expertorthosecrets.com       View My (8) Private Photos...(NSFW)

                                                                          Claim Your FREE GIFT Membership From LocalGirlsSexBook.com Before

1/15/19 20:11    Rowan                Nathaly254@mariastravelagency.com   It Expires!

1/21/19 6:38     Kelsey               Emilee860@petartproducts.com        Oakley share private selfie for you!

1/21/19 6:38     Lylah                June419@realhealthcure.com          2 notifications

2/7/19 7:35      Mariyah              Ashley966@chariotrecords.com        Amia share private selfie!

2/8/19 9:32      Faye                 Reyna912@lorikcreations.com         I really just want to f.ck

2/8/19 9:32      Reina                Addilyn860@life-structure.com       3 new messages

2/8/19 9:32      Tabitha              Nevaeh494@danielomendoza.com        Look forawrd to meet you soon.
                        Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 21 of 34 Page ID
                                                           #:134
                                                        Yolanda Sanchez
                                                    Total Number of Emails: 52

Date/Time        From Name                Sender’s Email                         Subject

11/26/18 23:31   Avery                    Belen731@dadswithgirls.com             Thousands of Russian brides. Chat now!

11/27/18 6:11    Charleigh                Mikayla975@collectionbyah.com          One Night Stand Dating

11/27/18 7:53    Karlie                   Finley382@chromatictrades.com          Tell me a little something

11/27/18 11:45   Mila                     Braylee882@gigglesnmakeup.com          Serious Inquiries Only: Tatiana, 24, Russia

11/28/18 7:46    Faith                    Cassandra132@accountsgrowth.com        Chat with Single Women

11/28/18 12:39   Emily                    Joselyn573@yinghuazhilian.com          Stay naughty with frisky beauties here!

11/29/18 6:03    Brynlee                  Maliah498@weixuetang100.com            Date oversexed babes & watch live cam shows!

11/29/18 9:29    Ember                    Desiree317@abidjanpeople.com           Explore the Possibilities With Beautiful Russian Women

11/29/18 20:15   Camilla                  Mya208@sigcontroller.com               Like milfs? Join now to discover hundreds of local ladies now!

11/29/18 21:57   Georgia                  Bianca656@richfemmeglow.com            These Women want it BAD.....we GUARANTEE it.....

11/29/18 22:33   Milania                  Jaylynn499@autoalumglass.com           Look forawrd to meet you soon.

11/30/18 3:37    Delilah                  Alyssa602@londontrioplus.com           Limited Time... Read letters from any Bride Member

11/30/18 18:20   Monica                   Angelica175@michaelhillard.com         Date oversexed babes & watch live cam shows!

11/30/18 19:52   Annabella                Nevaeh406@zhixiangmeihui.com           Meet fellow members and have a fling tonight.

12/1/18 18:51    Paola                    Lilah624@superbowlrides.com            Live video chat with Russian brides.

                                                                                 Register for free and prepare to have fun with open-minded

12/2/18 14:54    Michaela                 Adalyn837@healthlyhearts.com           singles.

12/2/18 22:41    Milan                    Ayleen796@taylerjohannes.com           You have been tagged with a photo!

12/3/18 12:34    Aliyah                   Zuri726@ghostmachinery.com             Irresistible oversexed hotties ready for fun in bed with you!
                         Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 22 of 34 Page ID
                                                            #:135
12/3/18 12:34    Desiree                   Emilia821@chideman-moble.com      Im just looking for good sex tonight!

12/3/18 18:42    Kaelyn                    Kaia360@ads-properties.com        Swingers Party information for Adults 18 or Older

12/4/18 0:19     Clara                     Miya968@homeaquisition.com        Hi

12/4/18 0:19     Julissa                   Naya198@ameyandsushma.com         Hi dear

12/4/18 11:01    Alisa                     Kamryn442@21layerproduct.com      You have been tagged with a photo!

12/4/18 11:01    Remington                 Brynlee296@pastry-design.com      Hi again! Im so happy coz U reply me!

12/5/18 19:09    Mallory                   Kaydence992@chililocostore.com    This is not a dating site

                                                                             We have OVER 1 MILLION MEMBERS on our site who are

12/5/18 19:09    Alayna                    Regina807@zhangyucarolyn.com      ONLY looking for casual sex hookups.

                                                                             Good girl looking to explore being bad. Can U meet up? Pics

12/5/18 19:09    Carly                     Antonia862@vanessatoffoli.com     of me being bad here :)

12/5/18 19:09    Rosalyn                   Armani265@wowrightathome.com      Get Laid Tonight? Free LIFETIME Access Inside

12/5/18 19:09    Madeline                  Haylee571@estradarecords.com      Jolene share private selfie for you!

12/5/18 19:09    Jane                      Haylee238@surveyscoupons.com      Activate Your Gift Membership (Details Inside)

12/6/18 17:46    Harmony                   Bria172@kvart-nekretnine.com      Look forawrd to meet you soon.

12/6/18 17:46    Jazmin                    Madalynn706@thehangermarket.com   Sign up for LocalGirlsSexBook. Registration is 100% FREE!

12/6/18 17:46    24@randomclamshell.com    24@randomclamshell.com            Facebook Verified Dating App for you

12/6/18 17:46    Dulce                     Brooklyn617@tribunaamazonia.com   Meet other singles now!

12/6/18 17:46    Mae                       Lesly689@exceringenieria.com      Big and Beautiful Singles Photos

12/19/18 22:51   Jaycee                    Rylee84@elgaelectronics.com       Live video chat with Russian brides.

12/21/18 9:57    Alaina                    Yaretzi21@goodyearstatus.com      Serious Inquiries Only: Anna, 24, Ukraine

12/21/18 9:57    Noelle                    Lilian875@vinhomesgialai.com      Annabelle share selfie for U!
                        Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 23 of 34 Page ID
                                                           #:136
1/15/19 2:53    Emmeline                  Jaycee854@amberlynnejohnson.com      whats going hell-on?

1/15/19 2:53    Rachel                    Angeline60@loveandlightatlanta.com   F*ckbuddy? Connect with girls looking for sex....

1/15/19 2:53    Nawain Giovanna           NawainGiovanna5914@hotmail.com       Check out my hot photos

1/15/19 2:53    Aleah                     Kinslee791@34363coppolast.com        You have been tagged with a photo!

1/15/19 2:53    Madalynn                  Mikaela175@homevaluesinniles.com     WANTED: F*ckBuddies

1/15/19 15:02   Kylee                     Julie133@honeyglassfarmarts.com      Looking for Adventure

1/21/19 0:22    Julie                     Kassandra714@greatresultscbd.com     Hookup with Latina Beach Babes

1/21/19 4:40    Elisabeth                 Alessandra702@sistahpreneurs.com     Did you get my previous reply? I am still waiting here..

1/21/19 6:50    Malaya                    Kenna120@noellebodhaine.com          Live video chat with Russian brides.

2/7/19 2:50     Eileen                    Danica357@hobby-building.com         ENCLOSED: Your Mail Order Bride Selections

2/7/19 2:50     Harley                    Briley217@celulasaudavel.com         whats going hell-on?

2/7/19 21:15    Kate                      Jordyn378@hel-design.com             You have been tagged with a photo!

2/8/19 12:53    Kennedy                   Ruby273@avantgreenshop.com           Lets meetup!

2/8/19 12:53    Alisha                    Eleanor97@forevertrumper.com         Like milfs? Join now to discover hundreds of local ladies now!
                        Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 24 of 34 Page ID
                                                           #:137
                                                         Barbara Chatfield
                                                       Total Number of Emails: 51

Date/Time        From Name            Sender’s Email                                Subject

11/27/18 3:57    Sloan                Collins70@erolpatisserie.com                  2 new messages!

11/27/18 4:06    Amara                Lailah363@lisk-sidechain.com                  Meet Beautiful, Adoring Asian Women Today

11/27/18 7:31    Milena               Freya102@engagedpolitics.com                  Any guys on here like big women?

11/27/18 12:16   Skylar               Renee959@proxysockslist.com                   Wanna chat?

                                                                                    Someone is trying to reach you on a Facebook
11/27/18 13:30   Remi                 Kendra776@buyhomeremedies.com                 Application

11/28/18 9:33    Lina                 Nathaly26@trutheventhall.com                  Hi again! Im so happy coz U reply me!

11/29/18 9:23    Isabella             Liv341@coastersshoes.com                      Chat with English Speaking Russian Women

11/29/18 14:18   Aleah                Jazlynn201@rewildtheplay.com                  Someone sent you a snapsext ;)

11/29/18 19:01   Isabel               Katie530@rob-cafeteria.com                    SexBook Alert: Never Pay for a Dating Site Again

11/29/18 20:45   Lindsey              Savannah350@dissectumshop.com                 Hi dear

11/29/18 21:52   Saniyah              Priscilla373@slaapcoaching.com                A Beautiful Girls Could Be Yours

11/29/18 23:27   Amiyah               Melany962@muratkayaoglu.com                   The latest craze in ONLINE hookups, are you ready??

11/30/18 2:48    Liberty              Lillianna878@alchemyatc3lab.com               Emerie share private selfie for you!

11/30/18 5:06                         276@theglobalgraph.com                        I like it doggystyle, do you?

11/30/18 5:13    Aleena               Jenny945@powershelladay.com                   I really just want to f.ck

11/30/18 5:50    Gabriela             Jazmine224@pressfilterltd.com                 Home Alone......I'm SO Bored

11/30/18 14:41   Kaia                 Cecilia401@happinessinyou.com                 I really just want to f.ck

11/30/18 16:35   Kaliyah              Melissa470@dyangchinanews.com                 Sexy curvy girls want you!!
                        Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 25 of 34 Page ID
                                                           #:138
12/1/18 15:30    Lisa                 Paige73@playgardensets.com         Welcome to localgirlssexbook.com!

12/2/18 4:37     Kenna                Melissa398@autoshowventura.com     Any guys on here like big women?

12/2/18 4:37     Cecelia              Skyler677@travelthisland.com       Connect with real singles near you. Click Here Now!

12/2/18 4:37     Aviana               Liana879@kaleidoscopeky.com        This is not a dating site

12/2/18 4:37     Nataly               Nicole673@wwwverdeenergy.com       Julia wants to invite you to a great site

12/2/18 4:37     Addison              Everleigh676@bonebeachgrill.com    Dating News: (1) New Facebook Flirt

12/2/18 4:37     Milania              Keira661@gadgetlifehack.com        Start naughty dating now!

12/2/18 4:37     Sasha                Cataleya932@chargebrussels.com     You have been tagged with a photo!

12/2/18 17:35    Addilyn              Christine440@cariscon-media.com    Someone REALLY does wants to meet YOU :)

12/2/18 17:35    Jayla                Serena423@gupiaopeizibao.com       You have been tagged with a photo!

12/3/18 18:36    Allison              Jada784@adoptablelife.com          You will see Nude Photos. Please be discreet!

12/3/18 18:36    Remi                 Armani227@floridanapalan.com       Big Beautiful Women Want to Hookup Near You!

12/3/18 18:36    Nataly               Kaylin696@ferociousfarms.com       Hooking Up is Always Free & Easy.

12/3/18 22:51    Abbigail             Winter620@castlepowered.com        Lonely and Missing You

12/4/18 21:37    Cameron              Daisy133@buhbiepetshop.com         Get your free access to LocalGirlsSexBook now!

                                                                         Warning: This site has naked pics of someone you may
12/4/18 21:37    Frida                Kensley411@fightdentists.com       know.

12/4/18 21:37    Roselyn              Georgia818@insidermetrix.com       Please take a picture of my A$$

12/5/18 20:34    Kori                 Olivia327@glowdupstudios.com       you have (1) New Like!

                                                                         We found 5904 ladies in your area. Sign up to see the
12/5/18 20:34    Evalyn               Maliah324@thelittle-book.com       results!

12/19/18 15:42   Emmalee              Amelia85@dolphincrystals.com       Meet Single Women Now
                     Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 26 of 34 Page ID
                                                        #:139
12/19/18 15:42   Hailey            Raegan876@mrpaulfeinstein.com        Invite from Braylee

1/15/19 1:53     Journee           Kira676@mensfashionstudio.com        Friendly Conversation

1/15/19 1:53     Danna             Marilyn311@main-street-grill.com     Accepted a buddy request

                                                                        We've detected a possiable change to your credit score.
1/15/19 1:53     Thalia            Ally453@ledaadvisorygroup.com        Please review

1/15/19 1:53     Malia             Madyson913@phoenixphotocamper.com    Sign up for free and join the best flirting website!

                                                                        Got big boobs, and a big butt... and know how to use

1/15/19 1:53     Taylor            Leslie94@aptrentersresource.com      them :) :) See my pics...

1/15/19 1:53     Aisha             Lilianna616@hemecreterendering.com   This isn't the best way but

1/21/19 17:38    Aviana            Chana212@ourpaintedlife.com          Some women here know you

1/21/19 17:38    Natalie           Elle214@gallerynumber13.com          View Photos of Sexy MILFs in Your Area

1/29/19 8:21     Valerie           Caitlyn284@parentingthing.com        You have been tagged with a photo!

2/7/19 0:31      Carla             Lindsey257@fancybowls.com            Looking for something playful?

2/7/19 0:31      Adele             Hayley624@eheitkarnp.com             View Photos of Sexy MILFs in Your Area

2/8/19 23:42     Riley             Charlotte834@knowheretoride.com      Hello
                 Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 27 of 34 Page ID
                                                    #:140


                                                   Robert Chatfield
                                                Total Number of Emails: 35

Date/Time       From Name      Sender’s Email                            Subject

1/16/19 10:12   Milan          Alyssa891@tzxmanufacturing.com            I really just want to f.ck

                                                                         Thrilling FREE Contact with Your Seductive Russian
1/20/19 5:05    Mae            Kelsey260@nightgardencreative.com         Brides...

2/3/19 16:03    Dahlia         Elisa382@getpaidontheroad.com             NEW MESSAGE: Costa Rican Woman looking for a man

2/22/19 4:07    Margaret       Ayla259@roadwarriorarms.com               These local girls are ready to f**k

2/22/19 7:34    Lainey         Gloria644@lostmodernstyle.com             Dating News: (1) New Facebook Flirt

2/23/19 23:31   Natalya        Aubree911@addictedlifelavi.com            Online flirting with LocalGirlsSexBook has no limits!

2/24/19 19:15   Gracie         Julieta730@kohsamuiislands.com            Serious Inquiries Only: Anna, 24, Ukraine

2/24/19 21:49   Camilla        Aranza850@thedonutdiaries.com             Meet other singles now!

2/24/19 21:54   Nola           Juniper47@fgemmilltherapy.com             Looking for the ONE

2/26/19 10:34   Lailah         Zainab666@lidiananddarius.com             (1) You have a letter waiting from a Costa Rican Beauty

2/26/19 12:24   Cambria        Edith327@loganandaddison.com              Looking for the ONE

2/26/19 17:16   Kimber         Colette162@securepurchase1.com            Lonely and Missing You

2/28/19 14:05   Katalina       Gianna472@gantmediagroup.com              Get Laid Tonight? Free LIFETIME Access Inside

2/28/19 19:12   Simone         Isla586@carlos28arturo.com                I really just want to f.ck

2/28/19 19:51   Lyla           Mercedes447@fituniverseweb.com            Any guys on here like big women?

2/28/19 19:51   Melissa        Beatrice534@discovergoogle.com            Find singles through Facebook

2/28/19 20:30   Kai            Madisyn730@mychauffagiste.com             SINGLES ONLINE DATING
                Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 28 of 34 Page ID
                                                   #:141
3/1/19 5:17    Alexa          Lucia374@banco-whatsapp.com       Reply from Averie on Craiglist.

3/1/19 14:07   Joselyn        Winter163@kenziejennings.com      Delivery report

3/1/19 14:07   Alayna         Jaylin467@daxidinuoliguo.com      Look forawrd to meet you soon.

3/1/19 18:33   Bianca         Sarah583@everygreatdeal.com       A woman on the network of cheaters wants to cheat

3/3/19 18:19   Hannah         Lilyanna727@bartpelusotxst.com    Aubriella share selfie for U!

3/3/19 19:30   Rebecca        Aurelia774@hanguosuyinbao.com     Martha share private selfie!

3/3/19 19:30   ritza          Dakota97@localdigidinar.com       Welcome to localgirlssexbook.com!

3/3/19 19:30   Monserrat      Tenley489@129marketplace.com      Amateur Community - Sign up for FREE!

                                                                We found 5904 ladies in your area. Sign up to see the
3/3/19 19:30   Brittany       Alana957@brokenewyorker.com       results!

3/4/19 14:04   Corinne        Ellie853@easymailing-cic.com      Never Pay For A Dating Site Again! Get Laid Free For Life!

                                                                We have 353 female members within 5 miles of your
3/4/19 14:04   Ryleigh        Rosalyn598@americanoverall.com    location

3/5/19 12:32   Jamie          Whitney556@myu.umn.edu            Big and Beautiful Singles Photos

3/5/19 20:48   Laila          Alana564@my.aps.edu               Reply from Blakely on Craiglist.

3/5/19 20:48   Kai            Kaitlyn642@bb.courses.maine.edu   Thanks for contacting me

3/6/19 13:33   Rylan          Mallory877@stthomas.edu           Oh My! Sexy Girls want YOU.....

3/6/19 13:35   Lilian         Estrella802@stthomas.edu          Meet Me Online

3/6/19 15:05   Allison        Ally506@nymc.edu                  Damn missed you again

3/7/19 13:30   Keira          Kylah424@lhs.edmonds.wednet.edu   Chat with Single Women
                  Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 29 of 34 Page ID
                                                     #:142
                                                         Jung Kim
                                                 Total Number of Emails: 52

Date/Time       From Name      Sender’s Email                            Subject

11/26/18 4:28   Harper         Collins788@ihacbisolutions.com            Find Love With a Beautiful Russian Woman

11/29/18 5:18   Addisyn        Jazlyn860@baotrisanchoi.com               Free lifetime access to the best dating site for getting laid!

11/29/18 6:31   Riya           Dalia239@color-couture.com                These chicks wanna F.ck!

11/29/18 9:58   Kyleigh        Angie788@beautifulcomo.com                Seksually Explicit- Lifetime Sexbook: You must be 18 to continue

12/1/18 23:33   Melany         Ellison270@liveintentful.com              wanna have fun??

12/1/18 23:33   Saylor         Aryana607@irinmobiliaria.com              Safe, Confidential, and PRIVATE......

12/1/18 23:33   Clare          Harlee711@devon-anti-age.com              Please take a picture of my A$$

12/1/18 23:33   Edith          Janiyah431@shopcdccoffee.com              Chat with Single Women Now

12/1/18 23:33   Simone         Johanna176@getyourcrownback.com           Sexy curvy girls want you!!

12/2/18 5:25    Riley          Milania150@abundantlife60.com             Dating News: (1) New Facebook Flirt

12/2/18 7:06    Saniyah        Jessica629@theballotlite.com              New profile waiting for your response

12/2/18 7:06    Azalea         my398@caitilinmarie.com                   Sign up and create your adult dating profile in one easy step.

12/2/18 7:06    Amya           Estelle851@usca.edu                       Elliot share private selfie!

12/2/18 7:30    Laney          Maryam83@makemoney290999.com              Your PASS to FREE SEX DATING

12/2/18 7:30    Mallory        Elin340@insize-creation.com               Hi dear

12/2/18 7:30    Asia           Adalyn847@claim-gift-cards.com            ENCLOSED: Mail Order Bride Details

12/2/18 7:30    Katie          Sidney102@lichtwerkgermany.com            These chicks wanna F.ck!

12/3/18 4:45    Bridget        Ayleen664@therichresults.com              Sex Personals for ya :)

12/3/18 11:31   Danielle       Peyton198@anamariaartwork.com             whats going hell-on?
                   Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 30 of 34 Page ID
                                                      #:143
12/3/18 11:31    Estella        Julianna48@uwb.edu                 Soo hows your day so far?

12/9/18 2:22     Macie          Hana773@zodiactrinkets.com         Look forawrd to meet you soon.

12/9/18 2:22     Macey          Amia382@healthjoint123.com         Serious Inquiries Only: Alexi, 21, Russia

12/9/18 2:22     Eliana         Elliana568@michaelpostawa.com      Thanks for contacting me

12/9/18 2:22     Eliana         Aliyah89@alexandrayogini.com       Join Now.It's FREE!

12/9/18 2:22     Carolyn        Carter333@foodsexdrinks.com        Accepted a buddy request

12/9/18 2:22     Hope           Kaidence943@jollygreenjuicer.com   Hi! These Costa Rican Women are looking for Men!

12/9/18 2:22     Miracle        Zariah668@parttimeleases.com       Meet Me Online

12/9/18 2:22     Kamryn         Karla148@heartofmcallen.com        Warning: you might have sex with someone you know!

12/9/18 2:22     Miah           Julianne954@sqpaceresetter.com     whats going hell-on?

12/9/18 2:22     Josie          Leanna130@boomboom-market.com      This is not a dating site

12/9/18 2:22     Macey          Angel583@cbtrackcomical.com        A Gorgeous Russian Could Be Yours

12/9/18 2:22     Tiana          Aurelia793@wwwcoverwallet.com      whats going hell-on?

12/9/18 2:22     Ashlynn        Andrea210@tsurusforpeace.com       Looking for something playful?

12/9/18 2:22     Nola           Willa809@bigowls-edition.com       Join best dating network with horny ladies.

12/10/18 11:11   Dakota         Rachel853@acacrecetupyme.com       I really just want to f.ck

                                                                   Find local singles who are looking for dating, love, and a

12/16/18 23:15   Colette        Erika56@24hourhempoil.com          relationship.

12/16/18 23:15   Greta          Addisyn970@fareistasyonu.com       Karsyn share private selfie for you!

12/16/18 23:15   Cassandra      Sofia175@intomexicotravel.com      here it is - short and sweet

12/16/18 23:15   Alina          Paityn890@prodrinkingpal.com       This is NOT a dating site. Just Quick Sex.....

12/19/18 0:29    Aurora         Scarlet546@colparsigloxxi.com      Someone is trying to FLIRT with you on Facebook
                   Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 31 of 34 Page ID
                                                      #:144
12/19/18 20:45   Patience       Blakely358@electronicdunia.com     Serious Inquiries Only: Anna, 24, Ukraine

12/19/18 20:45   Megan          Jordyn797@beringerfamily.com       I'm as sweet as can be!

12/19/18 20:45   Melany         Louisa627@customguidewear.com      Men Wanted today

12/19/18 20:45   Julie          Kaliyah45@messiasmorten.com        new email

12/24/18 21:26   Alisa          Lauryn116@earthingretreat.com      Chaya share private selfie!

12/24/18 21:26   Chelsea        Avah909@hanadiphotography.com      Look forawrd to meet you soon.

1/21/19 9:16     Madisyn        Madalynn158@amorsclosetshop.com    Life is Short. Have an Affair.

1/21/19 9:16     Zainab         Mya596@pozosdeaguasgc.com          Simple girl looking simple boy

2/6/19 10:50     Aryanna        Kamila59@cultura7tattoo.com        Serious Inquiries Only: Jasmin, 23, Ukraine

2/6/19 18:04     Zainab         Edith160@cooptabmis.com            Any guys on here like big women?

2/6/19 18:04     Tatiana        Tatiana904@hookedmaui.com          Seksually Explicit- Lifetime Sexbook: You must be 18

                                                                   Good girl looking to explore being bad. Can U meet up? Pics of

2/7/19 3:51      Mallory        Caitlyn994@cafewallst.com          me being bad here... :)
                          Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 32 of 34 Page ID
                                                             #:145
                                                                  Angela Neilson
                                                          Total Number of Emails: 50

Date/Time        From Name        Sender’s Email                            Subject

11/27/18 11:40   Lilith           Caitlin43@bestmotionmovie.com             F*ckBuddies Wanted

11/28/18 9:27    Saniyah          Kaelyn177@cavillstravels.com              Single & Beautiful Women Want to meet you today!

11/28/18 9:37    Julia            Alaina635@safetyexplorer.com              Trade pics and bang new friends in your city!

11/28/18 12:29   Jaylene          Angie873@natalielyonins.com               Is it time for me to give up?

11/28/18 14:33   Diana            Kaelyn15@bathandbeyound.com               Beautiful Asian Women Are Waiting to Meet You

11/28/18 16:31   Lylah            Londyn75@amerikadakargo.com               Hey, I remember you from last night.

11/29/18 4:36    Jayla            Malia781@readerwelcome.com                Every 60 seconds a women joins us looking to have a DISCREET Affair

11/29/18 7:04    Bailey           Paola683@doorstepbazar.com                We have 353 female members within 5 miles of your location

11/29/18 21:04   Hailey           Cassidy551@ylevycoaching.com              Aurelia wanna chat with you!

11/30/18 3:49    Ruby             Cataleya709@wipot-dressing.com            Meet flirts and spice up your dating life!

11/30/18 6:48    Matilda          Elle623@tomasvadiloafr.com                Chat with English Speaking Russian Women

11/30/18 21:53   Amiyah           Jayden172@henschelsstore.com              Meet female swingers and hook-up

11/30/18 23:06   Amber            Elisa380@chase549881423.com               Alana share private selfie for you!

12/1/18 4:59     Summer           Milan591@apolloairferry.com               Cute foreign chicks and Eurasian flirting equal more fun.

12/1/18 18:34    Angelique        Alexa558@arubabesttours.com               Women are sharing naked pictures on our site right now!

12/2/18 0:41     Phoebe           Lucille193@zhongxingdaili.com             Beautiful Asian Women Are Waiting to Meet You

12/2/18 0:52     Claire           Paisley683@rohavakererohe.com             Invite from Sloan

12/2/18 1:30     Mira             Ellen678@brokentutorial.com               Is it time for me to give up?

12/2/18 1:47     Catalina         Elaine786@flabshipharbor.com              Have You Given Asian Dating a Try?
                          Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 33 of 34 Page ID
                                                             #:146
12/2/18 6:01     Bella            Aya897@golfe-ventures.com          Siena wanna chat with you!

12/2/18 14:07    Sidney           Salma932@ites-elearning.com        Any guys on here like big women?

                                                                     Claim Your FREE GIFT Membership From LocalGirlsSexBook.com Before It

12/2/18 14:07    Milan            Jamie404@epokharaonline.com        Expires!

12/2/18 18:28    Jayla            Hunter741@extrastorageky.com       Dating for Sex

12/3/18 7:43     Lacey            Maria140@xbyteshosting.com         Invite from Caroline

12/3/18 7:43     Mariah           Raegan423@aaronthorstad.com        Best site to meet sexy bored wives

12/4/18 3:36     Lilith           Kaitlyn616@metroselectcar.com      Hi dear

12/4/18 3:36     Katie            Anniston981@langxiaoguang.com      Someone REALLY does wants to meet YOU :)

12/4/18 3:36     Lilliana         Ellen936@wisdomdiamond.com         wanna have fun??

12/4/18 3:36     Scarlett         Alivia751@poolsiderails.com        Look forawrd to meet you soon.

12/5/18 11:32    Mckenzie         Finley614@garciabranding.com       You have a letter waiting from a Horny Beauty

12/5/18 11:32    Grace            Anika274@gosmithfinance.com        Look forawrd to meet you soon.

12/5/18 11:32    Magdalena        Amina54@beehealthycare.com         Want to give me a try? Check out my pics

12/5/18 21:01    Adriana          Brooklynn248@aspaceforpeople.com   These girls want to f**k...

12/5/18 21:01    Meadow           Alexa787@afrochiconline.com        Thanks for contacting me

12/6/18 2:26     Lucy             Marina553@isecured-system.com      Any guys on here like big women?

12/6/18 20:12    Eden             Riley885@grinchourofcode.com       Seksually Explicit- Lifetime Sexbook: You must be 18

12/14/18 19:11   lly              Kenzie655@divinity9farms.com       I really just want to f.ck

12/19/18 1:22    Adelynn          Hadleigh685@mrbarroycantera.com    No Gimmicks. No Bullshit. Just Girls Looking For Sex

12/19/18 1:22    Monica           Taryn507@bluegumpartners.com       Taliyah share selfie for U!

12/19/18 20:45   AnastasiaDate    notifications@anastasiadate.com    You've got new message from Margarita on AnastasiaDate
                         Case 8:20-cv-00247-JLS-JDE Document 17-1 Filed 03/04/20 Page 34 of 34 Page ID
                                                            #:147
                 Team

                 198@abdulpel

12/19/18 20:45   uqueria.com      198@abdulpeluqueria.com                Free lifetime access to the best dating site for getting laid!

1/14/19 10:59    Hugh Ward        hugh.ward@kenwayandclark.com.au        Reliable and easy

                 Customer

1/14/19 10:59    Portal Support   c.p.support@brigadegroup.com           Fulfill your fantasies

1/15/19 18:57    Catalina         Alyvia517@2girlswalkintoabar.com       WANTED: F*ckBuddies

                                  Johanna333@changingtheworldforgood.c

1/15/19 18:57    Lylah            om                                     WANTED: F*ckBuddies

1/15/19 18:57    Adrianna         Kora791@blackmenexcelling.com          Enjoy chatting with fun-loving chicks!

1/15/19 18:57    Marie            Makenzie11@affiliatedreambiz.com       2 new messages!

1/21/19 9:59     Noa              Emely269@pepsonlinestore.com           Serious Inquiries Only: Svetlana, 35, Ukraine

2/6/19 15:16     Caitlyn          Savanna33@ultinateguitar.com           Did you get my previous reply? I am still waiting here..

2/8/19 21:32     Victoria         Gabriela443@kieferortuoste.com         Look forawrd to meet you soon.
